Citation Nr: 0818261	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  99-24 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disorder, to include endometriosis.

2.  Entitlement to an increased evaluation for service-
connected bilateral salpingoplasty and left oophorectomy, 
currently evaluated as 10 percent disabling.

3.  Entitlement to a temporary total disability rating due to 
VA treatment in October 1996 under the provisions of 38 
C.F.R. § 4.29, 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1978 to 
September 1983.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO).  This case was remanded by the Board in 
May 2005 for additional development.

The veteran and her representative have repeatedly raised the 
issues of entitlement to service connection for osteoporosis, 
as secondary to a hysterectomy, and entitlement to a total 
disability rating for compensation purposes based on 
individual unemployability.  Despite being noted in the May 
2005 Board remand, these issues still have not been developed 
for appellate review and they are therefore referred to the 
RO once again for appropriate disposition.

The issues of entitlement to an increased evaluation for 
service-connected bilateral salpingoplasty and left 
oophorectomy, currently evaluated as 10 percent disabling, 
and entitlement to a temporary total disability rating due to 
VA treatment in October 1996 under the provisions of 38 
C.F.R. § 4.29, 4.30, are remanded to the RO via the Appeals 
Management Center, in Washington, DC.


FINDING OF FACT

The medical evidence of record shows that the veteran's 
hysterectomy and residuals therefrom are related to military 
service.


CONCLUSION OF LAW

A hysterectomy and residuals therefrom were incurred in 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Without deciding 
whether the notice and development requirements of the VCAA 
have been satisfied in the present case, this law does not 
preclude the Board from adjudicating the issue involving the 
veteran's claim for service connection for a gynecological 
disorder as the Board is taking action favorable to the 
veteran by granting service connection for this disorder.  As 
such, this decision poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


The veteran's service medical records include numerous 
complaints, symptoms, and diagnoses of gynecological 
disorders.

One month after separation from military service, an October 
1983 VA gynecological report stated that the veteran complain 
of chronic pelvic pain.  After physical examination, the 
impression was chronic pelvic pain secondary to old pelvic 
inflammatory disease.

In a January 1985 private gynecological report, the veteran 
complained of chronic left pelvic pain.  After physical 
examination, the impression was chronic left pelvic pain, 
probably secondary to left peri-ovarian adhesions, also 
irregular menses and menorrhagia.  The same private medical 
facility subsequently performed an exploratory laparotomy 
operation in February 1985, which showed the veteran's ovary 
with edema and a hemorrhagic cyst and "changes suggestive 
but not diagnostic of endometriosis."

A March 1996 VA gynecological examination report stated that 
the veteran complained of chronic pelvic pain, dyspareunia, 
and dysmenorrhea "for years."  After physical examination, 
the diagnosis was chronic pelvic pain, uncertain etiology.

An April 1996 VA pelvis ultrasonography report stated that 
the veteran had endometriosis.  After examination, the 
impression was possible small anterior fundal fibroid and 
poor definition of the endometrial echo complex.

A July 1996 VA pathology report stated that specimens were 
reviewed after an endocervical curettage and a biopsy of the 
cervix.  The diagnoses were fragments of endocervical mucosa 
with squamous metaplasia and ectocervical and endocervical 
mucosa with mild chronic inflammation.

An October 1996 VA operation report stated that the veteran 
had a preoperative diagnosis of endometriosis.  The report 
stated that the veteran had a history of endometriosis which 
had become severe over the previous year.  The operation 
performed was a total abdominal hysterectomy and right 
salpingectomy and oophorectomy.  A subsequent October 1996 VA 
pathology report stated that veteran's uterus and right ovary 
were examined.  The diagnoses were cervix with focal 
koilocytotic changes, later proliferative-early secretory 
endometrium, myometrium with adenomyosis and leiomyomata, 
ovary with simple cyst and corpus luteum cyst, and fallopian 
tube with no pathologic change.

An April 1998 VA gynecological examination report gave a 
diagnosis of endometriosis status post total abdominal 
hysterectomy and bilateral salpingo-oophorectomy.

A December 1999 VA gynecological examination report gave a 
diagnosis of endometriosis status post total abdominal 
hysterectomy, left salpingo-oophorectomy, and right 
salpingo-oophorectomy, by symptoms of adhesions.

An October 2006 VA gynecological opinion stated that the 
veteran's claims file had been reviewed.  The examiner stated 
that

[i]t should be noted that the [d]iagnosis 
of endometriosis was never fully 
established; however this is only 
partial[ly] [relevant] for the question 
at hand. . . .

The veteran had a diagnosis of pelvic 
inflammatory disease (PID) diagnosis in 
1982 post explorat[o]ry lap[a]rotomy that 
lead to left salpingectomy.  No comment 
was made relative to the presence of 
endometriosis at that time.  The PID 
[lead] to adhesions that caused 
re-current pain and metorrhagia that lead 
to a second [exploratory laparotomy] in 
1985, where adhesions were lysed and a 
left oophorecto[m]y was performed.  T[h]e 
diagnosis of endometriosis was 
entertained at th[a]t time due to the 
cysts di[s]covered at operation, but the 
diagnosis of endometriosis remained 
uncertain.  Adhesions were discovered at 
the time, and lysed.  In 1995/6, a total 
hysto-salpingo-oophorectomy was 
performed, leaving the veteran without a 
natural source of estrogen at a 
relatively early age.

None of the veteran's conditions, certain 
or postulated, (PID, adhesions, 
endometriosis or [c]ysts[)] were a direct 
result of military service, rather a 
co-incidence of military service, that is 
to say, the military did not cause any of 
the above conditions, rather they 
occurred during the vete[ra]n's tenure in 
the military.

From the most current Gyn[ecological] 
clinic visit and [VA medical 
examination], there is no evidence of 
persistent endometriosis, cysts or PID 
and the adhesions, if extant, are not 
symptomatic.  It is not entirely cle[a]r 
from the av[a]liable records, but seems 
as likely as not that the ultimate 
hysterectomy in 1995/6 was a progression 
of the original condition, adhesions, at 
least with or without endometriosis.

The medical evidence of record shows that the veteran's 
hysterectomy and residuals therefrom are related to military 
service.  The veteran's service medical records include 
numerous complaints, symptoms, and diagnoses of gynecological 
disorders.  This is further substantiated by the fact that 
service-connection was established for the veteran's 
bilateral salpingoplasty and left oophorectomy in March 1984, 
less then 1 year after separation from military service.

This claim has been consistently adjudicated exclusively as 
entitlement to service-connection for endometriosis.  
However, the medical evidence of record shows that the 
veteran has received consistent diagnoses of various 
gynecological disorders since separation from military 
service.  Furthermore, the medical evidence of record shows 
that the veteran's ovaries, fallopian tubes, and uterus were 
removed due to her various gynecological disorders which the 
VA examiner noted began in service.  While the medical 
evidence of record shows that these operations have 
eliminated most of the veteran's gynecological disorders, the 
loss of these organs by themselves, without further 
symptomatology, is considered a disability for VA purposes.  
See 38 C.F.R. § 4.116, Diagnostic Code 7617 (2007).  
Accordingly, it is proper for the Board to consider the 
veteran's claim in the broader context of a gynecological 
disorder, rather than the specific diagnosis of 
endometriosis.

As the veteran's bilateral salpingoplasty and left 
oophorectomy are already service-connected, it must therefore 
be determined whether a gynecological disorder other than 
this disability is related to military service.  In that 
regard, there are multiple medical reports that relate the 
veteran's total abdominal hysterectomy and right salpingo-
oophorectomy to military service.  The April 1998 and 
December 1999 VA gynecological examination reports both gave 
diagnoses of endometriosis "status post" left salpingo-
oophorectomy, as well as right salpingo-oophorectomy and 
total abdominal hysterectomy.  These diagnoses imply a 
relationship between the veteran's left salpingo-oophorectomy 
and her right salpingo-oophorectomy and total abdominal 
hysterectomy, as well as any residual disorder, diagnosed as 
endometriosis, which continued to exist after the October 
1996 operation.  Furthermore, as the veteran's left salpingo-
oophorectomy has already been related to military service, 
these diagnoses also imply a relationship between the right 
salpingo-oophorectomy, total abdominal hysterectomy, residual 
disorder, and military service.

These relationships are corroborated by the October 2006 VA 
gynecological opinion which was very specific regarding the 
nature and etiology of the veteran's numerous gynecological 
disorders.  Specifically, the examiner opined that it was 
"as likely as not that the ultimate hysterectomy in 1995/6 
was a progression of the original condition, adhesions, at 
least with or without endometriosis."  Accordingly, the 
evidence of record shows that the "progression" of the 
veteran's original gynecological disorder which began during 
military service eventually resulted in the removal of the 
veteran's ovaries, fallopian tubes, and uterus.  

Accordingly, applying the doctrine of reasonable doubt, the 
Board finds that the veteran's hysterectomy and residuals 
therefrom are related to her military service and therefore, 
service connection is warranted.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a hysterectomy and residuals therefrom 
is granted.


REMAND

The veteran also seeks an increased evaluation for service-
connected bilateral salpingoplasty and left oophorectomy, 
currently evaluated as 10 percent disabling, and entitlement 
to a temporary total disability rating due to VA treatment in 
October 1996 under the provisions of 38 C.F.R. § 4.29, 4.30.

In regards to the first claim, the applicable rating codes 
provide for evaluations in excess of 10 percent for removal 
of the veteran's uterus and both ovaries.  The veteran's 
disability is currently rated partly under Diagnostic Code 
7619, which contemplates removal of one or two ovaries, but 
without the removal of the uterus.  The veteran's 
service-connected hysterectomy and residuals therefrom 
granted herein, includes the removal of the veteran's right 
ovary and uterus.  As such, the manifestations of this 
disability overlap with the veteran's current rating in such 
a manner that it would be inappropriate to rate them 
separately.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is 
to remand the claim on appeal pending the adjudication of the 
inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  Accordingly, the claim of increased 
evaluation for service-connected bilateral salpingoplasty and 
left oophorectomy, currently evaluated as 10 percent 
disabling, must be remanded for consideration by the RO along 
with the rating to be assigned for the newly 
service-connected gynecological disorder.

Similarly, the veteran's second claim, entitlement to a 
temporary total disability, arises from the veteran's 
hospitalization for the above-mentioned total abdominal 
hysterectomy and right salpingectomy and oophorectomy.  As 
this operation was for treatment of the gynecological 
disorder which has been service-connected herein, and a 
temporary total disability is a rating adjustment, this claim 
is also inextricably intertwined in the same manner as the 
increased rating claim.  See Id.  Accordingly, the claim of 
entitlement to a temporary total disability rating due to VA 
treatment in October 1996 under the provisions of 38 C.F.R. 
§ 4.29, 4.30, must be remanded for consideration by the RO 
along with the other issues.

Accordingly, the case is remanded for the following action:

The RO must readjudicate the claims 
taking into consideration all 
manifestations of the veteran's multiple 
service-connected gynecological disorders 
when determining the proper ratings to be 
assigned for the various 
service-connected disabilities.  These 
ratings must also take into consideration 
whether special monthly compensation is 
warranted for loss of a creative organ 
under 38 C.F.R. § 3.350.  Thereafter, if 
any of the claims on appeal remain 
denied, the veteran and her 
representative must be provided a 
supplemental statement of the case.  
After the veteran and her representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


